Citation Nr: 1741514	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 18, 2013, and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1967 to February 1970 and September 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 and October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

1.  Since April 8, 2010, the Veteran's PTSD manifests with depression, anxiety, anger, irritability, hypervigilance, nightmares, difficulty sleeping, difficulty concentrating, flashbacks, and suicidal ideation.   

2.  With resolution of the doubt in the Veteran's favor, the Veteran's PTSD is so severe that it has precluded him from obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Since April 8, 2010, the criteria for a 70 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).

2.  The criteria for the assignment of a TDIU are met from April 8, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD is currently rated as 70 percent disabling.  Prior to May 8, 2010, he was rated at 30 percent disabling and from May 8, 2010 to July 22, 2011, he was rated at 50 percent disabling.  He is seeking a higher rating for the entire appeal period.  

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Regarding occupational impairment, in April 2010, the Veteran reported enjoying his part-time job driving a school bus.  In May 2010, he stated that he was having difficulty making it to work due his inability to sleep.  In October 2010, the Veteran was not responding well to his therapy or medication and his social worker believed that working was causing extreme stress in his life.  At the July 2013 examination, the reported that his contract as bus driver was not renewed and he became unemployed.  He had several absences from work due to his problems.  In addition, he was oversleeping and may have fallen asleep at a stoplight.  He wanted to think that he could work again but he was not looking.  In February 2015, the evaluator did not believe he could sustain employment.  The January 2017 evaluator determined the Veteran became unable to work productively and successfully in May 2010.  Although he continued to work, his employment suffered dramatically from his psychiatric decompensation.  In June 2017, the evaluator anticipated the Veteran's disability would cause him to be absent from work more than three times a month.  Further, he did not believe the Veteran could sustain employment.  

With respect to social impairment, in April 2010, the Veteran was irritable and had nightmares and difficulty sleeping.  In June 2010, the Veteran was married to his second wife for eight years and had periodic contact with his children.  He experienced depression, irritability, anger, exaggerated startle response, and guilt.  In October 2010, the Veteran reported drinking more just to fall asleep.  By July 2013, the Veteran had gotten divorced, lost his job, and was drinking 6-12 drinks a night.  He reported that he was got into fights, felt isolated, and struggled with some suicidal ideation.  However, he remained close to his children, grandchildren, and also spoke to his father several times a week.  In February 2015, an evaluation found the Veteran had difficulty with interpersonal relationships, was a danger to himself and others, had irrational fears and suicidal ideation.  The January 2017 evaluation showed the Veteran was anxious, depressed, angry, detached, hypervigilant, difficulty sleeping, nightmares, and difficulty concentrating.  He also experienced feelings of failure, mood swings, and suicidal ideation but denied suicidal plans.  However, he reported that he attempted suicide in 2012, but decided not to carry out his plan.  He had two friends but preferred to isolate himself because he was often depressed, irritable, and frustrated.  His relationship with his children was compromised by his inability to control his anxiety, depression, and mood swings.  The June 2017 evaluator found the Veteran had obsessional rituals interfering with his routine, persistent irrational fears, gross impairment in thought processes, difficulty adapting, hostility, irritability, and suicidal ideation.  The Veteran also reported suicidal thoughts and flashbacks at his June 2017 videoconference hearing.  

After review of the evidence, the Board finds that a 70 percent rating is the appropriate rating for the Veteran's PTSD from April 8, 2010.  The Veteran's PTSD manifested with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as, depression, anxiety, anger, irritability, hypervigilance, nightmares, difficulty sleeping, difficulty concentrating , flashbacks, and suicidal ideation.  The October 2010 statement by the Veteran's social worker found the Veteran's symptoms were worsening and he was not responding well to treatment.  The Board finds the rest of the evidence consistent with these findings.  

The next higher, 100 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested total occupational and social impairment.  8 C.F.R. § 4.130, DC 9411.  Although the Veteran is totally occupationally impaired, this is being addressed via TDIU and is merely another avenue to a total rating, which is being granted.  Moreover, he reported that he still had a relationship with his adult children and grandchildren.  Thus, total social impairment is not shown.  In sum, the Board finds that his PTSD causes impairment with deficiencies in most areas from April 8, 2010.  

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).   

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Under 38 C.F.R. § 4.16 (a), marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  

A review of the evidence indicates the Veteran stopped working in September 2003 as a truck driver.  He has not reported any substantial gainful employment or seeking any substantial gainful employment since that time.  His work history shows continued employment as a truck driver since the 1972 and two years of college.  There is no indication that he has any additional training or education that is transferable to a different position.  

However, from August 2007 through October 2013, the Veteran was engaged in marginal employment as a part-time school bus driver, which is not considered substantially gainful employment.  Although his income of $13,590.60 exceeded the 2013 poverty threshold for one person, the facts indicate the Veteran worked in a protected environment.  The Veteran reported continued employment despite excessive tardiness and absences.  In addition, although the Veteran admitted that the reason for his unemployment was that his contract was not renewed, his employer listed that he resigned as the reason for not working.  Accordingly, since the Veteran worked in a protected environment, his part-time job as a bus driver was marginal employment, on a facts-found basis.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence discussed in the assignment of a 70 percent rating is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's service-connected disabilities preclude employment.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU from April 8, 2010 is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

A rating of 70 percent, but no higher, for PTSD from April 8, 2010, is granted.  

A TDIU rating since April 8, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


